PER CURIAM.
This matter is before the Court on Conditional Guilty Plea for Consent Judgment to violations of Disciplinary Rules 6-101(A)(3) (three counts), 7-101(A)(2), 9-102(B)(3) and (4) of the Code of Professional Responsibility and article XI, Rule 11.02(4) of the Integration Rule of The Florida Bar. We approve the Petition and hereby reprimand respondent, L. Danner Hiers, for these violations. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $495.21 are hereby taxed against the respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, EHRLICH and SHAW, JJ., concur.